           Case 1:20-cv-10849-LGS Document 26 Filed 01/06/21 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

_________________________________________________
                                                 :
UNITED STATES SECURITIES AND                     :
EXCHANGE COMMISSION                              :
                                                 :
             Plaintiff,                          :
                                                 :                      Case No. 20-CV-10849 (LGS)
             vs.                                 :
                                                 :
STEFAN QIN, VIRGIL TECHNOLOGIES LLC,             :
MONTGOMERY TECHNOLOGIES LLC, VIRGIL              :
QUANTITATIVE RESEARCH, LLC, VIRGIL               :
CAPITAL LLC, and VQR PARTNERS LLC,               :
                                                 :
             Defendants.                         :
                                                 :
 ________________________________________________:


                 STIPULATION AND xxxxxxxxxxxxxxx
                                 [PROPOSED] ORDER FOR THE
              ENTRY OF PRELIMINARY INJUNCTION FREEZING ASSETS




         Plaintiff U.S. Securities and Exchange Commission (the “Commission”) and defendants

 Stefan Qin, pro se; and defendants Virgil Capital LLC, Montgomery Technologies, LLC, Virgil

 Technologies, LLC, Virgil Quantitative Research, LLC and VQR Partners, LLC, through their

 counsel (collectively, “the Parties”) hereby stipulate as follows:

         WHEREAS, on December 23, 2020 during an ex parte hearing, and on December 24, 2020

 by written Order, the Court granted, in part, the Commission’s Motion for Temporary Restraining

 Order (see Docket No. 19) (hereafter, “Order”), which among other things orders that an immediate

 freeze be placed on all monies and assets (including all digital assets and cryptocurrencies) in all

 accounts at any bank, financial institution, brokerage firm, or digital asset trading platform, or

 exchange or other funds or assets, held in the name of, or for the benefit of, any of the above-
           Case 1:20-cv-10849-LGS Document 26 Filed 01/06/21 Page 2 of 5
identified entity defendants, or for the benefit of or in the name of Virgil Sigma Fund, LP or VQR

Multistrategy Fund LP;

            WHEREAS, the Court has set a hearing on Friday, January 8, 2021 (at 11:30 a.m.) on the

Commission’s motion for an order to show cause why a preliminary injunction should not be

ordered providing for the asset freeze and related relief sought in the Motion for a Temporary

Restraining Order during the pendency of this litigation;

            WHEREAS, the Commission has informed financial institutions of the Court’s Order,

including U.S.-based banks and trading platforms that hold accounts in the name of the above

entities;

            WHEREAS, the Commission has recently learned of expenses of the VQR Multistrategy

Fund, LP, which have come due but remain unpaid as a consequence of the freeze, namely: payment

to the Fund’s third-party fund administrator, MG Stover, in the amount of $19,700 for fund

administration services previously completed and for which it has provided invoices;

            WHEREAS, the Parties agree that the above expenses were incurred as bona fide, ordinary,

and routine business expenses owed by certain of the defendants (or an entity controlled by the

defendants, namely the VQR Multistrategy Fund, LP) to the third-party administrator, and the

Parties therefore agree that the Court’s Order should be modified to allow these expenses to be

paid;

            WHEREAS, the Parties further agree that expedited document discovery from third parties

is needed in order to discover where investor assets may reside, and for related purposes, and the

Parties therefore agree that the Court’s Order should be modified to permit for expedited document

discovery from third parties;

 WHEREAS, the Parties further agree that, in lieu of an accounting as requested by the Commission

                      in its moving papers (for which defendants would incur significant costs under the




                                                     2
           Case 1:20-cv-10849-LGS Document 26 Filed 01/06/21 Page 3 of 5
current circumstances), each of the defendants, including Defendant Stefan Qin, agrees to provide

information in his, or its, control, as requested by the Commission, for the purposes of securing

investor assets, identifying (1) the names, contact information, and payments received from and/or

made to all investors in the Funds controlled or operated by the defendants, and (2) the location and

value of all assets held by any defendant, Virgil Sigma Fund, LP or VQR Multistrategy Fund LP, or

traceable to investor monies, and the Parties therefore agree that the Court’s Order should be

modified to permit for this provision of information in lieu of an accounting;

         WHEREAS, the Parties further agree that the Court’s Order should be extended as a

Preliminary Injunction through the pendency of this litigation (or until further order of this Court),

including the freeze on all monies and assets held in the name of, or for the benefit of, any of the

entity defendants, or for the benefit of or in the name of Virgil Sigma Fund, LP or VQR

Multistrategy Fund, LP (as modified to allow for the payment set forth above); the order prohibiting

destruction of documents; and to additionally allow for expedited document discovery from third

parties as well as the provision of information by the defendants in lieu of an accounting as set forth

above;




         IT IS THEREFORE STIPULATED AND AGREED that:

         1) The Court’s Temporary Restraining Order Freezing Assets and Order to Show Cause

            (Docket No. 19) is hereby entered as a Preliminary Injunction, with the following

            modifications described below, and shall remain in effect during the pendency of this

            litigation or until further order of the Court; and the Court should enter the order setting

            forth such relief submitted herewith, in accordance with Rule 65 of the Fed. R. of Civ.

            Proc.




                                                   3
  Case 1:20-cv-10849-LGS Document 26 Filed 01/06/21 Page 4 of 5



       a. Notwithstanding the freeze of assets, Defendants may pay third-party MG

           Stover for its fund administration services previously completed and invoiced to

           the VQR Multistrategy Fund, LP, in an amount not to exceed $19,700.

       b. Upon the request of counsel for the Commission, each defendant shall provide

           information in his, or its, control identifying (1) the names, contact information,

           and payments received from and/or made to any and all investors in the Funds

           controlled or operated by any of the defendants, and (2) the location and value

           of all assets held by any defendant, Virgil Sigma Fund, LP or VQR Multistrategy

           Fund LP, or traceable to investor monies.

       c. Notwithstanding the time periods, and other requirements, of Rule 26 of the

           Federal Rules of Civil Procedure, the parties may proceed with discovery of

           documents from third parties pursuant to Rule 45.

                                                                                 xxxxxxxxx
2) The hearing currently scheduled for Friday, January 8, 2021, at 11:30 a.m. is adjourned.
                                                                                   cancelled.




                                          4
         Case 1:20-cv-10849-LGS Document 26 Filed 01/06/21 Page 5 of 5



IT IS SO STIPULATED.


Dated: San Francisco, California            /s/ Susan F. LaMarca
       January 5, 2021                     Fitzann R. Reid (N.Y. Bar No. 5084751)*
                                           Amanda Straub (AS0516)
                                           Steven Buchholz*
                                           Susan F. LaMarca*
                                           Counsel for the Plaintiff
                                           Securities and Exchange Commission
                                           San Francisco Regional Office
                                           44 Montgomery Street, Suite 2800
                                           San Francisco, CA 94104
                                           (415) 705-2458 (Reid)
                                             *admitted pro hac vice



Dated: New York, New York
       January 5, 2021                     Stefan Qin, pro se



Dated: New York, New York
       January 5, 2021                     Stefan Qin, as Managing Member for
                                           Defendants Virgil Capital LLC,
                                           Montgomery Technologies, LLC, Virgil
                                           Technologies, LLC, Virgil Quantitative
                                           Research, LLC and VQR Partners, LLC




IT IS SO ORDERED.




HON. LORNA G. SCHOFIELD
UNITED STATES DISTRICT JUDGE
Dated: January 6, 2021
       New York, New York




                                       5
